OPINION — AG — **** COUNTY COMMISSIONER — TRAVELING EXPENSES **** EXPENSES FOR MEALS, LODGING, TELEPHONE, TELEGRAPH, AND TURNPIKE TOLL CHARGES ARE INCLUDED WITHIN THE MEANING OF "TRAVEL" IN S.B. 376, 32ND OKLAHOMA LEGISLATURE, 2D SESSION (1970), WHEN SUCH EXPENSES ARE NECESSARY AND ACTUAL EXPENSES INCURRED BY THE COUNTY COMMISSIONER WHILE TRAVELING TO THE EDUCATIONAL MEETINGS DESCRIBED IN SAID SENATE BILL. CITE: 19 O.S. 1969 Supp., 324 [19-324](A), 19 O.S. 1969 Supp., 180.47 [19-180.47] (DALE F. CROWDER)